Citation Nr: 0905651	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-28 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for the 
service-connected post-traumatic stress syndrome (PTSD).  



REPRESENTATION

Appellant represented by:	Maine Veterans' Services



WITNESSES AT HEARINGS ON APPEAL

The veteran and a social worker.



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 RO rating decision.  

The veteran testified in a hearing before the RO's Decision 
Review Officer (DRO) in October 2007.  

The veteran also testified before the undersigned Veterans 
Law Judge in a videoconference hearing in December 2008.  

Following the Board hearing, the veteran submitted additional 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.  

During his Board hearing, the veteran appeared to request 
that his previously denied claim for a total compensation 
rating based on individual unemployability (TDIU) be 
reopened.  Since the issue has not been developed or 
certified for appellate consideration, it is not presently 
before the Board and must be referred to the RO.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The signs and symptoms of the service-connected PTSD are 
not shown to be productive of deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting).  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
50 percent for the service-connected PTSD are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.126, 4.130 
including Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In a September 2006 letter, the RO advised the veteran that 
to establish entitlement to an increased rating for a 
service-connected disability, the evidence must show that the 
condition has become worse.  The veteran had ample 
opportunity to respond prior to the issuance of the January 
2007 rating decision.  

The Board, accordingly, finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The September 2006 letter also informed the veteran that VA 
is responsible for getting relevant records held by any 
Federal agency and that VA would make reasonable efforts to 
obtain relevant records from non-Federal agencies and 
entities if authorized by the veteran to do so.  

Therefore, the Board finds that the September 2006 RO letter 
also satisfies the statutory and regulatory requirement that 
VA notify a veteran what evidence, if any, will be obtained 
by the veteran, and what evidence, if any, will be obtained 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the veteran.  

As explained, all three content-of-notice requirements have 
been met in this appeal and the veteran has been afforded 
ample opportunity to submit such information and evidence. 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a veteran 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  See id.  In that case, the Court determined that 
VA failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the veteran.  See id.

As indicated, in the matter now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating decision on appeal.  However, 
the Board finds that any arguable lack of full pre- 
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed 
before the case was readjudicated as reflected in the August 
2007 Statement of the Case (SOC).  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
has been afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the letter cited hereinabove nor at 
any other point during the pendency of this appeal has the 
veteran or his representative informed the RO of the 
existence of any evidence--in addition to that noted below--
that needs to be obtained prior to appellate review.  Hence, 
the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that in rating cases a claimant must be informed of the 
rating formulae for all possible schedular ratings for 
applicable rating criteria.  In this case, the RO notified 
the veteran of all applicable rating formulae in the August 
2007 SOC, which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in the September 2006 RO letter cited above.  

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the Court stated that adequate notice in a rating 
claim requires all four of the following questions be 
answered in the affirmative.  (1) Do the notice letters 
inform the claimant that to substantiate the claim he or she 
must provide, or ask VA to obtain, medical or lay evidence 
showing a worsening or increase in severity and the effect 
that worsening has had in his or her employment and daily 
life?  (2) Is the claimant rated under a diagnostic code (DC) 
that contains the criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
had on the claimant's employment and daily life (such as a 
specific measurement or test result)?  If so, do the notice 
letters provide at least general notice of that requirement?  
(3) Do the notice letters advise the claimant that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
a range in severity from 0 percent to 100 percent (depending 
on the disability involved), based on the nature of the 
symptoms for which disability compensation is being sought, 
their severity and duration, and their impact on employment 
and daily life?  (4) Do the notice letters provide examples 
of the types of medical and lay evidence the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased rating - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  See 
Vazquez-Flores, 22 Vet. App. at 46.

In this case, a May 2008 RO letter satisfies the requirements 
of Vazquez-Florez in that the letter advised the veteran that 
VA used a published schedule for rating disabilities that 
determined the rating assigned and that evidence considered 
in determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment, and specific tests or measurement results.  

The Board accordingly finds that the veteran has received 
notice of the requirements for higher rating as articulated 
in Vazquez-Florez.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) and those 
records from VA and non-VA medical providers identified by 
the veteran as having relevant records have all been obtained 
and associated with the claims file.  Neither the veteran nor 
his representative has identified, and the file does not 
otherwise indicate, that there are any medical providers or 
other entities having existing records that should be 
obtained before the claim is adjudicated.  

Further, the veteran was afforded a VA examination, most 
recently in October 2007, for the purpose of evaluating his 
service-connected PTSD.  The veteran has not asserted, and 
the evidence does not show, that his symptoms have increased 
in severity since that evaluation.  The Board accordingly 
finds that remand for a new VA examination is not required at 
this point.  See 38 C.F.R. § 3.159(c)(4).  

Finally, the veteran has been afforded a hearing before the 
undersigned Veterans Law Judge in which he presented oral 
argument in support of his claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding at this juncture 
with an appellate decision on the claims herein decided.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board notes at this point that the U.S. Court of Appeals 
for Veterans Claims (Court) recently held that in claims for 
increased rating VA must consider that a claimant may 
experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In this case, the Board has considered all evidence of 
severity since the claim for increased rating has been 
received in September 2006 and has considered whether 
"staged ratings" are warranted.  The Board's adjudication 
of that claim, accordingly, meets the requirements of Hart.  

The rating for service-connected PTSD has been assigned under 
the provisions of Diagnostic Code (DC) 9411.

Under DC 9411, a rating of 50 percent is assignable for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130.  

In the present case, the evidence of record for the period of 
the appeal includes the reports of VA examinations, the 
assessments from a Vet Center social worker, an evaluation by 
a private psychiatrist, and the veteran's SSA records.  

In connection with his Social Security claim, the veteran 
underwent a psychological evaluation in January 2006.  The 
examiner found "mild" restrictions of activities of daily 
living, "marked" difficulties in maintaining social 
functioning, and "marked difficulties in maintaining 
concentration, persistent or pace.  

Next, the record includes a September 2005 condition report 
by a Vet Center social worker.  The social worker first 
reported that the veteran experienced frequent traumatic 
nightmares and night sweats and lived a life of solitude with 
minimal socialization, although he did socialize with a 
nearby Vietnam veteran.  

However, the veteran had no romantic relationships, had 
difficulty emotionally relating to others, avoided activities 
and crowded places, and had no social interests or 
recreational outlets; he only ventured to the grocery store 
when necessary.  He got upset when exposed to Iraq War news.  

The social worker also provided that the veteran's affect was 
flat and his mood was dysthymic.  The veteran denied suicide 
and homicide ideation, delusions and hallucinations; he was 
oriented to time, place, and person; recent and remote memory 
were good.  The social worker found no evidence of a thought 
disorder and reported that the veteran's prognosis was poor.  

The record also includes the social worker's hand-written 
progress notes from this time.  In October 2005, the veteran 
was spending some time at the library with a friend, but had 
some avoidance behavior.  In November 2005, he reported that 
the veteran stayed to himself most of the time.  Again, in 
January 2006, he noted that the veteran had very little 
socialization.  

The veteran underwent a VA psychiatric examination in 
September 2005.  The examiner, a physician, reviewed the 
claims file, including the relevant medical history and the 
veteran's current complaints.  He also performed a thorough 
clinical examination and noted his observations.  

The mental status examination showed that the veteran was 
having some difficulty with flashbacks and nightmares, but 
had no delusions and was not psychotic.  He denied having 
suicidal or homicidal thoughts; his recent memory was 
decreased; he appeared preoccupied with his Vietnam 
experiences and was worried about his sleeping problem.  
Personal hygiene was adequate, but he was socially isolated 
and withdrawn, needing to sit with his back to the wall if he 
went out.  He reported being subject to angry outburst.  His 
mood was depressed and sleep was impaired.  He had anhedonia 
and difficulty with his mind wandering.  

The examiner diagnosed PTSD and assigned a GAF of 50.  She 
explained that the veteran had a moderate impairment of his 
industrial capacity and a moderate to severe impairment of 
his social function.  

In November 2006, the veteran underwent a second VA 
psychiatric examination.  The examiner reviewed the veteran's 
claims file, including his relevant medical history, and 
current complaints.  She also performed a thorough clinical 
examination and noted her observations.  

The VA examiner noted that the veteran lived alone.  The 
veteran reported that he would go to the American Legion 
occasionally, but otherwise, did not have a girlfriend and 
had little contact with his family.  He retired from his job 
due to its physically demanding nature and from having 
flashbacks to Vietnam.  

The veteran also described getting depressed sometimes, 
having flashbacks about Vietnam, and having survival guilt.  
He admitted having no increase in symptoms since September 
2005.  

On mental status examination, the veteran was reasonably 
groomed and appeared to be his stated age, was cooperative, 
and did not display unusual motor activity.  His receptive 
and expressive language functions appeared intact, his 
thoughts were logical, coherent and organized; he did not 
display evidence of thought or communication impairment.  He 
was alert and oriented and concentration was not impaired.  
Reports of recent and past memories, reality testing, 
judgment, and insight were intact.  He displayed no delusions 
or hallucinations and denied suicidal and homicidal thoughts.  
Further, he presented interpersonally appropriate and 
reported no problems performing activities of daily living.  

The examiner diagnosed PTSD and assigned a current GAF of 50, 
due to moderate to, at times, significant difficulty with 
social and vocational function.  

The record next shows a November 2006 assessment by the Vet 
Center social worker.  He noted the veteran's chronic 
traumatic nightmares, night sweats, and minimal social 
contacts except for a few male friends.  Also, the veteran 
had a definite disturbance with motivation and mood, had 
anxious feelings most of the time, had suppressed emotions 
(emotionally detached) impeding his ability to form and 
maintain intimate social relationship, and displayed of 
minimalization and denial, but with a "deep well of" 
suppressed anger.  

The veteran denied suicidal and homicidal ideation; he was 
oriented to person, place, and time; showed no evidence of a 
thought disorder; judgment and insight were appropriate; and 
dress and hygiene were adequate.  

A private psychiatrist evaluated the veteran in March 2007.  
The veteran reported that he got coffee at a restaurant 
occasionally, but had to sit with his back to a wall.  He 
lived by himself "most of the time," and was always 
vigilant.  He explained that he had two friends whom he did 
not see very often and could not remember the last time he 
made a new friend.  He reported being depressed most of 
everyday; he had not enjoyed himself in a long time.  The 
veteran also reported unprovoked irritability, which, he 
feared, might lead to violence.  

The psychiatrist also noted a problem with excessive and 
appropriate guilt, concentration, and decisions.  She 
documented that the veteran took care of all his basic 
activities of daily living, but had daily panic attacks and 
deficiencies in most areas, including work and an inability 
to establish and maintain effective relationships.  She 
diagnosed depression and PTSD and assigned a GAF of "at 
most" 40.  

In an October 2007 updated condition report, the Vet Center 
social worker reported that the veteran reflected a 
predominate depressed mood with irritability; an appropriate 
affect, logical thought process and associations; no gross 
long- or short-term memory impairment.  His symptoms also 
included an inability to form or maintain intimate 
relationships; chronic sleep disturbance; frequent flashbacks 
and intrusive memories; group avoidance.  The veteran denied 
suicidal and homicidal ideation; was oriented to time, place, 
and time; judgment was good and insight appropriate; and 
dress and hygiene were adequate.  Also, he showed no evidence 
of thought disorder.  

Also in October 2007, the veteran underwent another VA 
psychiatric examination.  The examiner reviewed the veteran's 
claims file, including five previous examinations in the past 
three years, and the other relevant medical history.  He also 
documented the veteran's current complaints, performed a 
thorough clinical examination, and noted his observations.  

The VA examiner noted that the veteran arrived neatly dressed 
and groomed and was appropriate during the examination.  
Mental status examination revealed intact, purposeful, and 
meaningful thought processes; clear and unproblematic 
communication; no evidence of delusions, hallucinations or 
unusual behaviors; excellent eye contact; no appearance of 
depression, apathy or lack of energy.  

The veteran appeared physically fit and maintained excellent 
personal hygiene and intact activities of daily living.  He 
was oriented to time, place, and person; memory appeared 
relatively intact; obsessive and ritualistic behaviors were 
absent; rate and flow of speech were appropriate.  Mood was 
not depressed or anxious, and the veteran did not describe 
problem with sleep, dreaming, or memories of Vietnam (he 
brought notes of memories of Vietnam to the examination).  

The examiner also noted that, although panic attacks were 
previously reported, they were not mentioned during the 
examination.  

In addition, the examiner performed the Millon Clinical 
Multiaxial Inventory-III test.  He explained that the results 
were valid and were strongly indicative of severe schizoid 
personality disorder.  

According to the examiner, this caused the veteran to be 
significantly avoidant and isolated and to have very 
significant passive-aggressive and aggressive-sadistic 
traits, with depression and anxiety as secondary features 
that were less disabling.  

The examiner noted that a Minnesota Multiphasic Personality 
Inventory-II confirmed the diagnosis of schizoid personality 
disorder.  Due to the schizoid personality, the veteran was 
tense, nervous, and fearful, with problems concentrating and 
attending.  He felt sad, depressed, despondent, pessimistic, 
and hopeless; affect was blunted.  The veteran lacked basic 
social skills, making him socially isolated.   

The examiner diagnosed severely disabling schizoid 
personality and assigned a GAF of 50.  The examiner explained 
that the veteran did not have PTSD, but appeared to have 
studied the symptoms of PTSD and appeared coached when 
discussing the symptoms of PTSD.  

In a December 2008 letter, the Vet Center social worker 
disputed the October 2007 VA examiner's diagnosis, noting 
that the veteran had reported no previous diagnosis of 
schizoid personality disorder.  Rather, the social worker 
explained, he would be more inclined to diagnose PTSD with 
comorbid schizoid personality disorder features.  He reasoned 
that the schizoid personality features were derived from 
PTSD, since trauma causes fragmentation and internal 
disruption of self.  The social worker cited two publications 
in support of this determination.  He also disputed the 
determination of aggressive-sadistic features by noting two 
anecdotal examples that caused him to believe that the 
veteran was a caring and compassionate person.  

In reviewing the medical evidence above, the Board finds that 
the service-connected disability does not warrant an 
evaluation in excess of the currently assigned 50 percent.  

Although the veteran's symptoms are show an inability to 
establish and maintain effective relationships, the evidence 
does not indicate occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, with manifestations 
of suicide ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting).    

In making this determination, the Board has also considered 
the veteran's assigned GAF scores during the period under 
review.  A GAF score records a clinician's judgment of the 
individual's overall level of functioning, with 100 
representing a high level of functioning and no psychiatric 
symptoms.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV, Washington, D.C., American Psychiatric 
Association, 1995.  

GAF scores between 31 and 40 indicate some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  GAF scores between 41 and 50 
indicate serious symptoms or any serious impairment in 
social, occupational or school functioning.  GAF scores 
between 51 and 60 indicate moderate symptoms or moderate 
difficulty functioning.  Id. at 46-47.  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).   While the GAF is not the sole basis for assigning a 
disability rating, it provides a clinical indicator of the 
patient's functional ability.  

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

In this case, the veteran's GAF scores during the period in 
question ranged from a high of 50 in November 2006 to a low 
of 40 in March 2007.  The most recent GAF of record, in 
October 2007, was 50.  

Accordingly, the veteran's GAF scores reflect serious 
impairment in social or occupational functioning, which is 
consistent with the symptoms noted by the various examiners 
and consistent with a 50 percent rating.  

In addition to the medical evidence cited above, the Board 
has considered the lay evidence of record, including the 
veteran's correspondence to VA and his testimony before the 
Board and the RO's DRO.  

During his December 2008 Board hearing and his October 2007 
DRO hearing, the veteran testified to experiencing the 
symptoms related in the examinations and assessments cited 
above.  Also, in the October 2007 DRO hearing, the veteran 
testified that he owns and maintains his own home, including 
mowing the lawn and paying the bills.  

The veteran, as a layperson, is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  

However, even affording the veteran full competence and 
credibility in reporting his symptoms, and recognizing that 
the veteran feels himself entitled to a higher disability 
rating, his testimony and correspondence do not show that the 
criteria for a 70 percent evaluation are met.  

Finally, the Board has considered whether staged ratings are 
appropriate under Hart, 21 Vet. App. 505.  Since the evidence 
shows that the veteran's symptoms have not exceeded the 
criteria for the currently assigned 50 percent rating at any 
time during period under review, the Board finds that 
"staged ratings" are not appropriate.

The Board has considered the applicability of the benefit-of-
the-doubt doctrine in the present appeal, but since the 
preponderance of the evidence is against the claim, that 
doctrine is not for applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

The Board's findings are based on schedular criteria.  The 
Board has also considered whether extraschedular evaluation 
is appropriate in this case.

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2007).  However, to afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).  The Board may determine, in 
the first instance, that a veteran has not presented evidence 
warranting referral for extraschedular consideration, 
provided that it articulates the reasons or bases for that 
determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  This determination follows a three-step inquiry.  
See Thun v. Peake, 22 Vet.App. 111, 115 (Vet.App. 2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, the level of severity and 
symptomatology of the veteran's service-connected disability 
must be compared with the established criteria found in the 
rating schedule for that disability.  Id. 

If the rating criteria reasonably describe the veteran's 
disability level and symptomatology, the veteran's disability 
picture is contemplated by the rating schedule.  Therefore, 
the assigned schedular evaluation is adequate and no referral 
is required.  Id.  

If the schedular evaluation does not contemplate the 
veteran's level of disability and symptomatology, and is 
found inadequate, the second step of the inquiry requires the 
Board to determine whether the veteran's exceptional 
disability picture exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Id. at 115-16.  

If analysis of the first two steps shows that the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture shows the related factors discussed 
above, the final step requires that the case be referred to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination of 
whether the veteran's disability picture requires the 
assignment of an extraschedular rating.  Id.  

Here, the Board has considered, under the Thun three-step 
analysis, whether referral for extraschedular consideration 
is appropriate.  However, the applicable rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Furthermore, the evidence does not show 
marked interference with employment in excess of that 
contemplated by the rating schedule, frequent periods of 
hospitalization, or other evidence that would render 
impractical the application of the regular schedular 
standards.  

Therefore, the Board is not required to remand the veteran's 
claim for consideration of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-9; 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

In conclusion, the Board finds that an evaluation higher than 
50 percent for the service-connected PTSD is not warranted.



ORDER

An increased evaluation in excess of 50 percent for the 
service-connected post-traumatic stress disorder is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


